UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2065


DEXTER XAVIER TAYLOR, JR.,

                     Plaintiff - Appellant,

              v.

ANDREW SAUL, Commissioner of Social Security,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. James C. Dever III, District Judge. (4:18-cv-00064-D)


Submitted: April 13, 2020                                         Decided: April 22, 2020


Before WILKINSON, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dexter Xavier Taylor, Jr., Appellant Pro Se. Keeya Marie Jeffrey, Special Assistant U. S.
Attorney, Office of General Counsel, SOCIAL SECURITY ADMINISTRATION,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dexter Xavier Taylor, Jr., appeals the district court’s order accepting the

recommendation of the magistrate judge and upholding the Administrative Law Judge’s

(ALJ) denial of Taylor’s application for disability insurance benefits. “In social security

proceedings, a court of appeals applies the same standard of review as does the district

court. That is, a reviewing court must uphold the determination when an ALJ has applied

correct legal standards and the ALJ’s factual findings are supported by substantial

evidence.” Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017) (citation

and internal quotation marks omitted). “Substantial evidence is that which a reasonable

mind might accept as adequate to support a conclusion. It consists of more than a mere

scintilla of evidence but may be less than a preponderance.” Pearson v. Colvin, 810 F.3d
204, 207 (4th Cir. 2015) (citation and internal quotation marks omitted). “In reviewing for

substantial evidence, we do not undertake to reweigh conflicting evidence, make credibility

determinations, or substitute our judgment for that of the ALJ. Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is disabled, the responsibility

for that decision falls on the ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012)

(brackets, citation, and internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied the

correct legal standards in evaluating Taylor’s claim for benefits, and the ALJ’s factual

findings are supported by substantial evidence. Accordingly, we affirm the district court’s

judgment upholding the denial of benefits.         Taylor v. Saul, No. 4:18-cv-00064-D


                                             2
(E.D.N.C. Aug. 30, 2019); see also Lawrence v. Saul, 941 F.3d 140, 143 (4th Cir. 2019)

(holding that there is no apparent conflict between a limitation to “simple, routine,

repetitive” tasks and the reasoning required by Level 2 occupations). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3